DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new grounds of rejection.

Applicant has amended the claims.  In order to address these amendments, additional art is introduced.  Please see the rejections that follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (2018/0159870) and further in view of Walsh (2006/0235827) and further in view of Lador (10,885,167).

Regarding claim 11, Tanabe discloses a detection device configured to detect an abnormality in an on- vehicle network including a plurality of on-vehicle devices, the detection device comprising: (See Tanabe fig. 1; first, second, third ECU (e.g. plurality of on-vehicle devices); para. 2; in-vehicle network; sense and prevent attack (e.g. abnormality); para. 84; estimation unit (e.g. detection device))
a monitoring unit configured to monitor transmission messages in the on- vehicle network, and acquire a communication load in the on-vehicle network; (See Tanabe para. 84, 86; detecting load on ECU device; units are algorithm stored in memory executed by a processor)
Tanabe does not explicitly disclose acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history.  However, Walsh does disclose acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history.  (See Walsh para. 38, fig. 3; monitors current load (at a first timing after history) and compares to historical load then determining if the current load is abnormal; units are combination of a processor executing an algorithm stored in memory)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe  to include the teaching of acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history of Walsh with the motivation being to protect a network from attacks and further to ensure proper operation of a network which prevents network down-time or slowing due to attacks.
Tanabe does not explicitly disclose an estimation unit configured to calculate an estimation value of the communication load at the first timing, based on the communication load acquired by the monitoring unit at a timing before the first timing, wherein the detection unit compares the communication load acquired at the first timing by the monitoring unit with the estimation value at the first timing calculated by the estimation unit, and estimates occurrence of an unauthorized message in the network, based on a result of the comparison.  However, Walsh does disclose an estimation unit configured to calculate an estimation value of the communication load at the first timing, based on the communication load acquired by the monitoring unit at a timing before the first timing, wherein  (See Walsh para. 38, fig. 3; monitors current load and compares to historical load then determining if the current load is abnormal; comparison may implement standard deviations from a smoothed historical norm (e.g. an estimation) which occurs before the first timing) units are combination of a processor executing an algorithm stored in memory) the detection unit compares the communication load acquired at the first timing by the monitoring unit with the estimation value at the first timing calculated by the estimation unit, and estimates occurrence of an unauthorized message in the network, based on a result of the comparison. (See Walsh para. 38, fig. 3; monitors current load and compares to historical load then determining if the current load is abnormal; comparison may implement standard deviations from a smoothed historical norm (e.g. an estimation) which occurs before the first timing); determinizes if abnormal based upon comparison; fig. 4, para. 39; determining if the abnormality is synthetic (e.g. unauthorized) or natural; units are combination of a processor executing an algorithm stored in memory)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe to include the teaching of an estimation unit configured to calculate an estimation value of the communication load at the first timing, based on the communication load acquired by the monitoring unit at a timing before the first timing, wherein the detection unit compares the communication load acquired at the first timing by the monitoring unit with the estimation value at the first timing calculated by the estimation unit, and estimates occurrence of an unauthorized message in the on-vehicle network, based on a result of the comparison of Walsh with the motivation being to protect a network from attacks and further to ensure proper operation of a network which prevents network down-time or slowing due to attacks and further to smooth out variations in historical data to more accurately detect abnormal traffic.
Tanabe in view of Walsh do not explicitly disclose using an autoregressive integrated moving average model.  However, Lador does disclose using an autoregressive integrated moving average model.  (See Lador col. 6, lines 27-42; predictive model library including an autoregressive integrated moving average model)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe in view of Walsh to include the teaching of using an autoregressive integrated moving average model of Lador with the motivation being to provide a more accurate predictive model of the information and further to predict future outcomes based on historical time series and further to leverage time series data to forecast future trends and make decisions based upon the data.

Regarding claim 13, Tanabe in view of Walsh in view of Lador discloses the detection device according to claim 11.  Tanabe in view of Walsh in view of Lador do not explicitly disclose repeating the steps again at a time later.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe in view of Walsh in view of Lador to include the teaching of repeating the steps again at a time later with the motivation being it is common sense (in that, in order to detect problems, the detection must be ongoing and can’t just be done only one time for the entirety of the usage of the network) and further to assist in detecting threats by continually checking whether a problem is occurring.

Regarding claim 14, Tanabe in view of Walsh in view of Lador discloses the detection device according to claim 11.  Tanabe does not explicitly disclose a notification unit configured to output first alarm information when an abnormality in the network has been detected by the detection unit, and output second alarm information different from the first alarm information when occurrence of an unauthorized message in the on-vehicle network has been estimated by the detection unit.  However, Walsh does disclose a notification unit configured to output first alarm information when an abnormality in the network has been detected by the detection unit, and output second alarm information different from the first alarm information when occurrence of an unauthorized message in the on-vehicle network has been estimated by the detection unit.  (See Walsh fig. 4; abnormality detected Yes (e.g. first alarm); Natural? No (e.g. second alarm))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe to include the teaching of a notification unit configured to output first alarm information when an abnormality in the network has been detected by the detection unit, and output second alarm information different from the first alarm information when occurrence of an unauthorized message in the on-vehicle network has been estimated by the detection unit of Walsh with the motivation being the motivation being to protect a network from attacks and further to ensure proper operation of a network which prevents network down-time or slowing due to attacks and further to eliminate false positives and further to allow for corrective actions to be taken to prevent and/or eliminate the unauthorized traffic.

Regarding claim 16, Tanabe in view of Walsh in view of Lador discloses the detection device according to claim 11, wherein 
the on-vehicle network to which the detection device belongs is an on-vehicle network of a target vehicle having the detection device.  (See Tanabe para. 2; fig. 1; on a vehicle (e.g. target vehicle))


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (2018/0159870) and further in view of Walsh (2006/0235827) and further in view of Lador (10,885,167) and further in view of Zolfaghari (2012/0275306).

	Regarding claim 15, Tanabe in view of Walsh in view of Lador discloses the detection device according to claim 11.  Tanabe in view of Walsh in view of Lador do not explicitly disclose calculating a moving average to determine load on a network.  However, Zolfaghari does disclose calculating a moving average to determine load on a network.  (See Zolfaghari abstract; moving average)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe in view of Walsh in view of Lador to include the teaching of calculating a moving average to determine load on a network of Zolfaghari with the motivation being to smooth data which makes it less prone to false signals and further provide a clearer picture of the current trend.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (2018/0159870), and further in view of Walsh (2006/0235827) and further in view of Lador (10,885,167) and further in view of Berra (5,555,498).

	Regarding claim 17, Tanabe in view of Walsh in view of Lador discloses the detection device according to claim 11.  Tanabe in view of Walsh in view of Lador do not explicitly disclose using a test vehicle of the same type as a target vehicle to test on-board electronics.  However, Berra does disclose using a test vehicle of the same type as a target vehicle to test on-board electronics.  (See Berra col. 1, lines 65-col. 2, line 2; attaching a testing device to the car (e.g. a test vehicle) in order to determine if the electronics are operating correctly; that is, if it is then the vehicle of the same type leaves the manufacturing facility)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe in view of Walsh in view of Lador to include the teaching of using a test vehicle of the same type as a target vehicle to test on-board electronics of Berra with the motivation being to ensure proper operation before the customer receives the apparatus which prevents lawsuits and/or injury to end user and further to ensure quality of products which increases end user satisfaction.



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (2018/0159870) and further in view of Walsh (2006/0235827) and further in view of Lador (10,885,167).

Regarding claim 19, Tanabe discloses a detection method used by a detection device configured to detect an abnormality in an on-vehicle network including a plurality of on-vehicle devices, the detection method comprising: (See Tanabe fig. 1; first, second, third ECU (e.g. plurality of on-vehicle devices); para. 2; in-vehicle network; sense and prevent attack (e.g. abnormality); para. 84; estimation unit (e.g. detection device))
a monitoring unit configured to monitor transmission messages in the on- vehicle network, and acquire a communication load in the on-vehicle network; (See Tanabe para. 84, 86; detecting load on ECU device; units are processor executing an algorithm stored in memory)
Tanabe does not explicitly disclose acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history.  However, Walsh does disclose acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history.  (See Walsh para. 38, fig. 3; monitors current load (at a first timing after history) and compares to historical load then determining if the current load is abnormal; units are combination of a processor executing an algorithm stored in memory)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe to include the teaching of acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history of Walsh with the motivation being to protect a network from attacks and further to ensure proper operation of a network which prevents network down-time or slowing due to attacks.
Tanabe does not explicitly disclose an estimation unit configured to calculate an estimation value of the communication load at the first timing, based on the communication load acquired by the monitoring unit at a timing before the first timing, wherein the detection unit compares the communication load acquired at the first timing by the monitoring unit with the estimation value at the first timing calculated by the estimation unit, and estimates occurrence of an unauthorized message in the network, based on a result of the comparison.  However, Walsh does disclose an estimation unit configured to calculate an estimation value of the communication load at the first timing, based on the communication load acquired by the monitoring unit at a timing before the first timing, wherein  (See Walsh para. 38, fig. 3; monitors current load and compares to historical load then determining if the current load is abnormal; comparison may implement standard deviations from a smoothed historical norm (e.g. an estimation) which occurs before the first timing) units are combination of a processor executing an algorithm stored in memory) the detection unit compares the communication load acquired at the first timing by the monitoring unit with the estimation value at the first timing calculated by the estimation unit, and estimates occurrence of an unauthorized message in the network, based on a result of the comparison. (See Walsh para. 38, fig. 3; monitors current load and compares to historical load then determining if the current load is abnormal; comparison may implement standard deviations from a smoothed historical norm (e.g. an estimation) which occurs before the first timing); determinizes if abnormal based upon comparison; fig. 4, para. 39; determining if the abnormality is synthetic (e.g. unauthorized) or natural; units are combination of a processor executing an algorithm stored in memory)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe to include the teaching of an estimation unit configured to calculate an estimation value of the communication load at the first timing, based on the communication load acquired by the monitoring unit at a timing before the first timing, wherein the detection unit compares the communication load acquired at the first timing by the monitoring unit with the estimation value at the first timing calculated by the estimation unit, and estimates occurrence of an unauthorized message in the on-vehicle network, based on a result of the comparison of Walsh with the motivation being to protect a network from attacks and further to ensure proper operation of a network which prevents network down-time or slowing due to attacks and further to smooth out variations in historical data to more accurately detect abnormal traffic.
Tanabe in view of Walsh do not explicitly disclose using an autoregressive integrated moving average model.  However, Lador does disclose using an autoregressive integrated moving average model.  (See Lador col. 6, lines 27-42; predictive model library including an autoregressive integrated moving average model)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe in view of Walsh to include the teaching of using an autoregressive integrated moving average model of Lador with the motivation being to provide a more accurate predictive model of the information and further to predict future outcomes based on historical time series and further to leverage time series data to forecast future trends and make decisions based upon the data.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (2018/0159870), and further in view of Walsh (2006/0235827) and further in view of Lador (10,885,167).

	Regarding claim 21, Tanabe discloses a non-transitory computer readable storage medium storing a detection program used in a detection device configured to detect an abnormality in an on- vehicle network including a plurality of on-vehicle devices, the detection program causing a computer to function as: (See Tanabe fig. 1; first, second, third ECU (e.g. plurality of on-vehicle devices); para. 2; in-vehicle network; sense and prevent attack (e.g. abnormality); para. 84; estimation unit (e.g. detection device); CRM is algorithm stored in memory executed by a processor)
a monitoring unit configured to monitor transmission messages in the on- vehicle network, and acquire a communication load in the on-vehicle network; (See Tanabe para. 84, 86; detecting load on ECU device; units are algorithm stored in memory executed by a processor)
Tanabe does not explicitly disclose acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history.  However, Walsh does disclose acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history.  (See Walsh para. 38, fig. 3; monitors current load (at a first timing after history) and compares to historical load then determining if the current load is abnormal; units are combination of a processor executing an algorithm stored in memory)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe to include the teaching of acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history of Walsh with the motivation being to protect a network from attacks and further to ensure proper operation of a network which prevents network down-time or slowing due to attacks.
Tanabe does not explicitly disclose an estimation unit configured to calculate an estimation value of the communication load at the first timing, based on the communication load acquired by the monitoring unit at a timing before the first timing, wherein the detection unit compares the communication load acquired at the first timing by the monitoring unit with the estimation value at the first timing calculated by the estimation unit, and estimates occurrence of an unauthorized message in the network, based on a result of the comparison.  However, Walsh does disclose an estimation unit configured to calculate an estimation value of the communication load at the first timing, based on the communication load acquired by the monitoring unit at a timing before the first timing, wherein  (See Walsh para. 38, fig. 3; monitors current load and compares to historical load then determining if the current load is abnormal; comparison may implement standard deviations from a smoothed historical norm (e.g. an estimation) which occurs before the first timing) units are combination of a processor executing an algorithm stored in memory) the detection unit compares the communication load acquired at the first timing by the monitoring unit with the estimation value at the first timing calculated by the estimation unit, and estimates occurrence of an unauthorized message in the network, based on a result of the comparison. (See Walsh para. 38, fig. 3; monitors current load and compares to historical load then determining if the current load is abnormal; comparison may implement standard deviations from a smoothed historical norm (e.g. an estimation) which occurs before the first timing); determinizes if abnormal based upon comparison; fig. 4, para. 39; determining if the abnormality is synthetic (e.g. unauthorized) or natural; units are combination of a processor executing an algorithm stored in memory)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe to include the teaching of an estimation unit configured to calculate an estimation value of the communication load at the first timing, based on the communication load acquired by the monitoring unit at a timing before the first timing, wherein the detection unit compares the communication load acquired at the first timing by the monitoring unit with the estimation value at the first timing calculated by the estimation unit, and estimates occurrence of an unauthorized message in the on-vehicle network, based on a result of the comparison of Walsh with the motivation being to protect a network from attacks and further to ensure proper operation of a network which prevents network down-time or slowing due to attacks and further to smooth out variations in historical data to more accurately detect abnormal traffic.
Tanabe in view of Walsh do not explicitly disclose using an autoregressive integrated moving average model.  However, Lador does disclose using an autoregressive integrated moving average model.  (See Lador col. 6, lines 27-42; predictive model library including an autoregressive integrated moving average model)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe in view of Walsh to include the teaching of using an autoregressive integrated moving average model of Lador with the motivation being to provide a more accurate predictive model of the information and further to predict future outcomes based on historical time series and further to leverage time series data to forecast future trends and make decisions based upon the data.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (2018/0159870), and further in view of Walsh (2006/0235827) in view of Shimizu (2020/0162987) and further in view of Lador (10,885,167).

Regarding claim 18, Tanabe discloses a detection device configured to detect an abnormality in an on- vehicle network including a plurality of on-vehicle devices, the detection device comprising: (See Tanabe fig. 1; first, second, third ECU (e.g. plurality of on-vehicle devices); para. 2; in-vehicle network; sense and prevent attack (e.g. abnormality); para. 84; estimation unit (e.g. detection device))
a monitoring unit configured to monitor transmission messages in the on- vehicle network, and acquire a communication load in the on-vehicle network; (See Tanabe para. 84, 86; detecting load on ECU device; units are processor executing an algorithm stored in memory)
Tanabe does not explicitly disclose acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history.  However, Walsh does disclose acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history.  (See Walsh para. 38, fig. 3; monitors current load (at a first timing after history) and compares to historical load then determining if the current load is abnormal; units are combination of a processor executing an algorithm stored in memory)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe to include the teaching of acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history of Walsh with the motivation being to protect a network from attacks and further to ensure proper operation of a network which prevents network down-time or slowing due to attacks.
	Tanabe in view of Walsh do not explicitly disclose calculate based on communication load acquired in the past and estimation value and acquire a history difference between estimation value and a communication load.  However, Shimizu does disclose calculate based on communication load acquired in the past and estimation value and acquire a history difference between estimation value and a communication load.  (See Shimizu para. 132; average of actual values (e.g. estimation) and difference from average of actual values in past (e.g. history difference))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe in view of Walsh to include the teaching of calculate based on communication load acquired in the past and estimation value and acquire a history difference between estimation value and a communication load of Shimizu with the motivation being to smooth data which makes it less prone to false signals and further provide a clearer picture of the current trend and further to smooth variation to gain a more accurate picture of typical values which can be used to more precisely diagnose problems without as many false positives.
Tanabe in view of Walsh in view of Shimizu do not explicitly disclose using an autoregressive integrated moving average model.  However, Lador does disclose using an autoregressive integrated moving average model.  (See Lador col. 6, lines 27-42; predictive model library including an autoregressive integrated moving average model)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe in view of Walsh in view of Shimizu to include the teaching of using an autoregressive integrated moving average model of Lador with the motivation being to provide a more accurate predictive model of the information and further to predict future outcomes based on historical time series and further to leverage time series data to forecast future trends and make decisions based upon the data.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (2018/0159870), and further in view of Walsh (2006/0235827) in view of Shimizu (2020/0162987) and further in view of Lador (10,885,167).

	Regarding claim 20, Tanabe discloses a detection method used by a detection device configured to detect an abnormality in an on-vehicle network including a plurality of on-vehicle devices, the detection method comprising: (See Tanabe fig. 1; first, second, third ECU (e.g. plurality of on-vehicle devices); para. 2; in-vehicle network; sense and prevent attack (e.g. abnormality); para. 84; estimation unit (e.g. detection device)); units are processor executing an algorithm stored in memory)
monitoring transmission messages in the on-vehicle network, and acquiring a communication load in the on-vehicle network; (See Tanabe para. 84, 86; detecting load on ECU device)
Tanabe does not explicitly disclose acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history.  However, Walsh does disclose acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history.  (See Walsh para. 38, fig. 3; monitors current load (at a first timing after history) and compares to historical load then determining if the current load is abnormal; units are combination of a processor executing an algorithm stored in memory)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe to include the teaching of acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history of Walsh with the motivation being to protect a network from attacks and further to ensure proper operation of a network which prevents network down-time or slowing due to attacks.
	Tanabe in view of Walsh do not explicitly disclose calculate based on communication load acquired in the past and estimation value and acquire a history difference between estimation value and a communication load.  However, Shimizu does disclose calculate based on communication load acquired in the past and estimation value and acquire a history difference between estimation value and a communication load.  (See Shimizu para. 132; average of actual values (e.g. estimation) and difference from average of actual values in past (e.g. history difference))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe in view of Walsh to include the teaching of calculate based on communication load acquired in the past and estimation value and acquire a history difference between estimation value and a communication load of Shimizu with the motivation being to smooth data which makes it less prone to false signals and further provide a clearer picture of the current trend and further to smooth variation to gain a more accurate picture of typical values which can be used to more precisely diagnose problems without as many false positives.
Tanabe in view of Walsh in view of Shimizu do not explicitly disclose using an autoregressive integrated moving average model.  However, Lador does disclose using an autoregressive integrated moving average model.  (See Lador col. 6, lines 27-42; predictive model library including an autoregressive integrated moving average model)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe in view of Walsh in view of Shimizu to include the teaching of using an autoregressive integrated moving average model of Lador with the motivation being to provide a more accurate predictive model of the information and further to predict future outcomes based on historical time series and further to leverage time series data to forecast future trends and make decisions based upon the data.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (2018/0159870) and further in view of Walsh (2006/0235827) in view of Shimizu (2020/0162987) and further in view of Lador (10,885,167).

Regarding claim 22, Tanabe discloses a non-transitory computer readable storage medium storing a detection program used in a detection device configured to detect an abnormality in an on- vehicle network including a plurality of on-vehicle devices, the detection program causing a computer to function as: (See Tanabe fig. 1; first, second, third ECU (e.g. plurality of on-vehicle devices); para. 2; in-vehicle network; sense and prevent attack (e.g. abnormality); para. 84; estimation unit (e.g. detection device); CRM is algorithm stored in memory executed by a processor)
a monitoring unit configured to monitor transmission messages in the on- vehicle network, and acquire a communication load in the on-vehicle network; (See Tanabe para. 84, 86; detecting load on ECU device; units are algorithm stored in memory executed by a processor)
Tanabe does not explicitly disclose acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history.  However, Walsh does disclose acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history.  (See Walsh para. 38, fig. 3; monitors current load (at a first timing after history) and compares to historical load then determining if the current load is abnormal; units are combination of a processor executing an algorithm stored in memory)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe to include the teaching of acquire a history of a communication load in a network and detect an abnormality in the network, based on the history acquired and on the communication load acquired at a first timing after the history of Walsh with the motivation being to protect a network from attacks and further to ensure proper operation of a network which prevents network down-time or slowing due to attacks.
	Tanabe in view of Walsh do not explicitly disclose calculate based on communication load acquired in the past and estimation value and acquire a history difference between estimation value and a communication load.  However, Shimizu does disclose calculate based on communication load acquired in the past and estimation value and acquire a history difference between estimation value and a communication load.  (See Shimizu para. 132; average of actual values (e.g. estimation) and difference from average of actual values in past (e.g. history difference))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe in view of Walsh to include the teaching of calculate based on communication load acquired in the past and estimation value and acquire a history difference between estimation value and a communication load of Shimizu with the motivation being to smooth data which makes it less prone to false signals and further provide a clearer picture of the current trend and further to smooth variation to gain a more accurate picture of typical values which can be used to more precisely diagnose problems without as many false positives.
Tanabe in view of Walsh in view of Shimizu do not explicitly disclose using an autoregressive integrated moving average model.  However, Lador does disclose using an autoregressive integrated moving average model.  (See Lador col. 6, lines 27-42; predictive model library including an autoregressive integrated moving average model)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tanabe in view of Walsh in view of Shimizu to include the teaching of using an autoregressive integrated moving average model of Lador with the motivation being to provide a more accurate predictive model of the information and further to predict future outcomes based on historical time series and further to leverage time series data to forecast future trends and make decisions based upon the data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461